Citation Nr: 1448815	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-49 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include metatarsalgia, pes planus, and plantar fasciitis.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left hand disorder.

4.  Entitlement to service connection for left hip disorder.

5.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) of the lumbar spine.

6.  Entitlement to service connection for left lower extremity peripheral vascular disease (PVD).

7.  Entitlement to service connection for a left shoulder disorder, including left pectoral muscle pain.

8.  Entitlement to service connection for obstructive sleep apnea (OSA).

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA)/stroke.

12.  Entitlement to service connection for chest deformity/residuals of a chest injury.  

13.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized that claim into a generalized psychiatric disorder claim.

The issue of service connection for psychiatric disability (on the merits) and remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since a final May 1984 Board decision denied that claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the claim to reopen service connection for a psychiatric disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In this case, the Veteran was initially denied service connection for a psychiatric disorder in a November 1982 rating decision; the Veteran timely appealed that claim to the Board, which denied service connection for a psychiatric disorder in a May 1984 Board decision.  The Veteran never asked for reconsideration of that decision, and the Veteran could not appeal that decision to the United States Court of Appeals for Veterans Claims at that time as that Court was not yet in existence.  Accordingly, the May 1984 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Review of the claims file demonstrates that the Veteran is currently diagnosed with vascular dementia, a mood disorder secondary to a general medical condition (his CVA), and an adjustment disorder with a depressed mood.  The Veteran has additionally averred on appeal that he has PTSD related to witnessing "dead bodies and explosions" while in military service.  The Board notes that these are new claims for psychiatric disorders other than "anxiety neurosis with questionable paranoid ideations," which the Board denied in 1984.  

In light of the above, the Board finds that sufficient evidence exists to indicate that a VA examination should be obtained at this time.  Thus, the Board finds that the requirements under 38 C.F.R. § 3.156(a) have been met and the psychiatric claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim.


ORDER

New and material evidence having been received, claim of service connection psychiatric disorder is reopened, and to that extent only is the appeal granted.


REMAND

Initially, the Board notes that a packet of VA treatment records spanning from June 2003 to December 2008 have a handwritten note on them which indicates that "Nursing Notes [were] not printed."  It is not clear that all of the nursing notes and the complete VA treatment records have been obtained and associated with the claims file at this time.  Accordingly, all of the above claims are remanded, as such outstanding records may be potentially relevant to those claims.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Currently, the Veteran's claim of inservice stressors is vague; the Veteran should be asked to give as many details regarding inservice stressors as he remembers and the RO should consider whether the details offered are sufficient to request corroboration from official service sources.  

Beyond that, the Board notes that on remand, addendum opinions with regards to the Veteran's headaches and left foot claims should also be obtained.  In June 2009, the VA examiner opined that he could not render an opinion without mere speculation as regards to the left foot disorders diagnosed at that time, and gave a conclusory opinion without any supporting rationale regarding the headaches claim.  Both of those opinions are inadequate and addendum opinions should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, as noted above, the Board finds that a VA examination is necessary with regards to the psychiatric claim.  Such should also be accomplished on remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including nursing notes, from the Fayetteville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since discharge from service in May 1970, including all ongoing treatment records since October 2010, and associate those documents with the claims file.

2.  The Veteran should be asked to submit additional details regarding stressors in service.  If sufficient details are obtained, the originating agency should contact the appropriate service department and request verification that the events took place.    

3.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include vascular dementia, a mood disorder secondary to a general medical condition (His CVA), and an adjustment disorder with depressed mood.  

If a claimed stressor is corroborated, the examiner should also specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing.  If PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his corroborated stressor from military service.  

For each psychiatric disorder other than PTSD found, the examiner should provide an opinion regarding whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any treatment for a psychiatric disorder therein, particularly the August 22, 1969 Womack Army Hospital psychiatry treatment record.  

The examiner should additionally address the August 1970 neuropsychiatric VA examination which noted that the Veteran had an emotional unstable personality disorder, and the May 1979 neuropsychiatric examination that diagnosed the Veteran with an anxiety neurosis (previously diagnosed as emotionally unstable personality).  

The examiner should also discuss any of the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology during and since discharge from service, as well as any other pertinent evidence in the claims file in his opinion as appropriate.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Return the claims file to the previous June 2009 VA examiner of the Veteran's headache disorder for clarification regarding his opinion.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  If the previous examiner is not available, another similarly-qualified examiner may render the requested addendum opinion.  If an additional examination is deemed necessary by any examiner that examination should be scheduled.

Following review of the claims file, including the previous VA examination report, the examiner should opine as to the following:

(a) The examiner should state whether the Veteran's headache disorder clearly and unmistakably pre-existed military service.  In so discussing, the examiner should address the Dr. D.D.W.'s April 1979 and November 1982 letters, which note that the Veteran was treated for headache complaints in June 1967, prior to enlistment into the military.  The examiner should additionally address the Veteran's normal enlistment examination in May 1969.  

If clear and unmistakable evidence exists, the examiner should explicitly note which evidence he relies on for that finding.

(b) If the examiner finds pre-existence of a chronic headache disorder on enlistment to a clear and unmistakable degree, the examiner should then state whether such chronic headache disorder clearly and unmistakably was not aggravated (e.g., permanently worsened beyond the normal progression of the disease) by his military service.  

The examiner should specifically address the service treatment records which demonstrate a September 1969 record noting a headache in conjunction with an upset stomach and chest pains, but which otherwise reveal a void documentation of any headache complaints.
(c) If clear and unmistakable evidence of either pre-existence or non-aggravation cannot be shown, The examiner should then opine whether the Veteran's currently-diagnosed muscle contraction headaches are more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the single instance of a headache in September 1969.  The examiner should additionally address the Veteran's normal separation examination in 1970.

The examiner must address any lay evidence of record from the Veteran regarding onset of symptomatology and continuity of symptomatology since discharge from service.  The examiner should address any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Return the claims file to the previous June 2009 VA examiner of the Veteran's left foot disorders for clarification regarding his opinion.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  If the previous examiner is not available, another similarly-qualified examiner may render the requested addendum opinion.  If an additional examination is deemed necessary by any examiner that examination should be scheduled.

Following review of the claims file, including the previous VA examination report, the examiner should opine whether the Veteran's currently-diagnosed left foot metatarsalgia, left pes planus, and left plantar fasciitis are more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include noted September 1969 left foot pain.  

The examiner should address the Veteran's normal examination on separation from service in May 1970, as well as the Veteran's complaints of "foot trouble" at that time in his report of medical history and his reports of a left foot fracture.  The Board notes that there is currently no evidence of a left foot fracture in his service treatment records.  

The examiner should also address any lay statements from the Veteran regarding onset of symptomatology and continuity of symptomatology since discharge from military service which is of record in the claims file.  

All opinions must be accompanied by a rationale.  The examiner should attempt to give an opinion to the best of his ability based on the evidence of record in this case.  However, if the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for left foot, left ankle, left lower extremity PVD, left shoulder, left pectoral muscle pain, left hand, left hip, lumbar spine, diabetes mellitus, OSA, headaches, psychiatric, residuals of a CVA/stroke, and chest deformity/residual of a chest injury disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


